








Exhibit 10.1




FORM OF LOCK-UP AGREEMENT




February 14, 2018




Each Principal referenced below:




Re:

Joint Venture Interest Contribution Agreement, dated as of February 14, 2018
(the “Contribution Agreement”), by and among (i) CoConnect, Inc., a Nevada
corporation (the “Purchaser”), (ii) Mastermind Involvement Marketing, a Georgia
joint venture (the “Company”), and (iii) Mastermind Marketing, Inc, a Georgia
Corporation, Digital Advize, LLC, a Georgia limited liability company, and
Villanta Corporation, a Georgia Corporation (collectively the “Sellers”).

Ladies and Gentlemen:

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Contribution Agreement.  In
satisfaction of a condition of the Purchaser’s obligations under the
Contribution Agreement, the undersigned irrevocably agrees with the Purchaser
that, from the date hereof until September 30, 2018 (such period, the
“Restriction Period”), the undersigned will not offer, sell,  contract to sell,
hypothecate, pledge or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any Affiliate of the undersigned
or any person in privity with the undersigned or any Affiliate of the
undersigned) any shares of common stock of the Purchaser beneficially owned,
held or hereafter acquired by the undersigned person (the “Securities”), to any
person directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act,
provided however that, the undersigned may transfer the Securities to persons
who are Affiliates; provided that, such Affiliate is not a competitor of any of
the Sellers or the Purchaser (a “Permitted Party”), further provided, that, an
aggregate of three hundred thousand (300,000) shares of common stock owned by
Henrik Rouf, Henrik Oerbekker, Carsten Jenson, Bennett Yankowitz or their
respective affiliates as a group, may be privately sold to persons who are not
Permitted Parties. No transfer to any Permitted Party shall be effective unless
the Permitted Party enters into an agreement in a form substantially similar to
this Letter Agreement with the Purchaser.




In order to enforce this covenant, the Purchaser shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.




The undersigned agrees that until September 30, 2018, to indemnify, defend and
hold harmless the Purchaser and the Sellers and their successors and permitted
assigns from and against any breach by the Purchaser of any representation,
covenant or warranty made by the





--------------------------------------------------------------------------------

Purchaser in the Contribution Agreement. This indemnification shall be limited
to the Securities and the value of the Securities of the Purchaser owned by the
undersigned. The undersigned agrees to pledge the Securities as security for
this indemnification of the Purchaser’s obligations under the Contribution
Agreement.




The undersigned hereby assumes the obligation to pay up to eleven thousand six
hundred nineteen dollars ($11,619) of the Indebtedness of the Company.




The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each party to the Contribution
Agreement to complete the transactions contemplated by the Contribution
Agreement and that each party to the Contribution Agreement (which shall be a
third party beneficiary of this Letter Agreement) and the Purchaser shall be
entitled to specific performance of the undersigned’s obligations hereunder.
 The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Letter Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Contribution Agreement.  

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Purchaser and the
undersigned.  This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The undersigned hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Purchaser at the address
in effect for notices to it under the Contribution Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  The undersigned hereby waives any right to a trial by jury.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The undersigned agrees and understands that
this Letter Agreement does not intend to create any relationship between the
Purchaser and each of the undersigned and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.

By its signature below, the undersigned hereby acknowledges and agrees that, the
transfer agent will place an irrevocable stop transfer instructions on all
Securities beneficially owned by the undersigned until the end of the
Restriction Period.  This Letter Agreement shall be binding on successors and
assigns of the undersigned with respect to the Securities and any such successor
or assign shall enter into a similar agreement for the benefit of the
Purchasers.







*** SIGNATURE PAGE FOLLOWS***








2







--------------------------------------------------------------------------------








3







--------------------------------------------------------------------------------




This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.




Principal:







_________________________

Signature

__________________________

Print Name

__________________________

Position in the Purchaser, if any




Address for Notice:




___________________________




___________________________




Number of shares of Common Stock held by undersigned:
____________________________




Number of shares of Common Stock underlying options held by undersigned:

__________________________________

By signing below, the Purchaser agrees to enforce the restrictions on transfer
set forth in this Letter Agreement.




COCONNECT, INC.







By:


Bennett J. Yankowitz, President and sole Director














4





